

115 HR 6183 IH: Family Reunification Act
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6183IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Huizenga introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to reunite unaccompanied alien children with the
			 parents or legal guardians with whom they entered the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Family Reunification Act. 2.Immigrant family reunificationThe Secretary of Homeland Security, in conjunction with the Attorney General and the Secretary of Health and Human Services, shall use all necessary means to ensure that each unaccompanied alien child (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) who was removed from the care and custody of a parent or legal guardian by a Federal official or employee at or near a port of entry, or within 100 miles of a border of the United States, is reunited with the parent or legal guardian at the earliest possible date, unless one of the following has occurred:
 (1)A State court, authorized under State law, terminates the rights of a parent or legal guardian, determines that it is in the best interests of the child to be removed from his or her parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.
 (2)An official from a State or county child welfare agency with expertise in child trauma and development makes a best interests determination that it is in the best interests of the child to be removed from his or her parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others.
 (3)The Secretary of Homeland Security requires continued separation based on a finding that— (A)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking;
 (B)there is a strong likelihood that the adult is not the parent or legal guardian of the child; or (C)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others.
				